 426DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDD.I.C.Manufacturing Co., Sewing Associates, Inc.,and 970 Ridge CorporationandLocal 109,International Ladies' Garment Workers'Union,AFL-CIO. Case 4-CA-16302May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn July 5, 1988, Administrative Law JudgeElbertD. Gadsden issued the attached decision.RespondentsD.I.C.ManufacturingCo. (D.I.C.)and 970 Ridge Corporation (Ridge) filed exceptionsand a brief, Respondent Sewing Associates, Inc.(Associates) filed exceptions and a brief, and coun-selfor the General Counsel and the ChargingParty filed briefs in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record in light ofthe exceptions and briefs, and has decided to-affirmthe judge's rulings, findings,' and conclusions, andto adopt the recommended Order as modified.In affirming the judge's finding that Ridge andD.I.C. are a single employer, we note that Carlos'Zukowski, the sole shareholder and chief managingofficer of Ridge and D.I.C., disregarded corporatedistinctions between these two entities in significantrespects.Ridge existed for the purpose of owningthe premises at 970 Ridge Avenue, which it leasedto D.I.C. for $400 a month. The record establishesthat immediately following D.I.C.'s payment ofrent each month to Ridge, Ridge-under Zukows-ki's signature-issued a $356 monthly paycheck toZukowski. The, rental price included equipmentowned by Ridge and used by D.I.C. in the manu-facture of women's apparel. Although the recorddoes not make clear when the transaction oc-curred, Zukowski testified that D.I.C. (not Ridge)traded in the original, Ridge-owned equipment inthe building and purchased new equipment, whichit later sold in 1987 after ceasing operations. D.I.C.realized $32,500 in proceeds from the sale of theequipment, but the money was deposited in Ridge'schecking account. Additionally, we note that $2500in attorneys' fees incurred by D.I.C. in a disputewith the Union concerning health and welfare ben-efitswere paid on a Ridge account. In all thesetransactions,Zukowski was the principal. In addi-tion,Zukowski freely admitted writing checks forpersonal and household expenses on both the Ridgeand D.I.C. accounts.Zukowski's operation of Ridge and D.I.C., indi-cating that the two corporations shared equipmentand otherassets,evidencesan interrelationof oper-ations,which when considered with the corpora-tions'common ownership and commonmanage-ment,2and Zukowski's disregard of corporate dis-tinctions,warrants a finding that the two constitutea single employer.With regard to our affirmance of the judge'sfinding that Associates was an alter ego of D.I.C.and Ridge, we agree with the judge's rationale forfinding that the predominant ownership of Associ-atesby Gina Zukowski and her two children,Wendi (Zukowski) Hillerman and Russell Zu-kowski, and Carlos Zukowski's sole ownership ofRidge and D.I.C. give rise to a finding that thethree corporations are commonly owned. Relyingon cases also cited by the judge in the instant case,the Board inKenmore Contracting Co.,289 NLRB336 (1988), found that two companies, owned re-spectively by the parents and their children, werecommonly owned under the facts in thatcase. InKenmore,the Board noted that the two Hanleychildren,who were the owners ofnonunion SloanErectors, were financially dependent on their par-ents who were the owners of unionized Kenmore,and that the children capitalized Sloan through in-direct contributions from their parents. In the in-stant case, Gina Zukowski's $20,000 investment inAssociates, aswell as the $10,000 invested onbehalf of her two children,3 was financed by cash-ing a $36,000 certificate of deposit that she heldjointly with her husband. Through this investment,Gina Zukowski and her two children were able toobtain 75 of Associates' 100 shares of stock, withfive former D.I.C. employees holding theremain-ing 25 shares equally.4 We agree with the judge'sconclusions that this 75-percent ownership by Zu-kowski'swife and children was used to concealZukowski's ownership and ongoing active involve-ment in Associates' operation. In particular, wenote that neither Gina Zukowski nor the childrenwere knowledgeable about the clothing manufac-turing business. On this basis we find that on thefacts here presented, the judge was warranted in'The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefullyexaminedthe record and find no basis for re-versing thefindings2Common or central control of labor relations is not a factor becauseRidge has no employeesS The record shows that the children each received $5000 worth ofstock that had been obtained by their mother4 In his decision, the judge observed that the stock certificates werenever distributed to their owners, and that several of the employee-inves-tors did not know how many shares they owned294 NLRB No. 30 D I C MFG COconcluding that D.I.C., Ridge,and Associates werecommonly owned and that,as further explained bythe judge,Associates was an alter ego of the othertwo companies. Accordingly,we agree with thejudge's conclusion that the Respondents violatedSection 8(a)(5) and(1)when Associates,about No-vember 3 and all times material thereafter,refusedto recognize and bargain with the Union and abideby the contract between D.I.C. and the Union.Because Associates was the alter ego of D.I.C, itwas, as found by the judge,bound to the collec-tive-bargaining agreement between D.I.C. and theUnion that was effective from June 1, 1985,throughMay 31,1988.Under the terms of thatagreement,the Respondents were required to recalllaid-off former employees of D.I.C. to employmentatAssociates,when the latter opened in November1986, before hiring from other sources.The Re-spondent,however,didnot recall the formerD.I.C. employees,hiring new employees instead.The judge found that the Respondents'failure torecallD.I.C. employees violated Section 8(a)(3) ofthe Act.To remedy this violation,he ordered thatthey recall the former D.I.C. employees and makethem whole for any loss of earnings or benefits suf-fered by reason of the discrimination against them.5Although we agree with the judge's finding thatthe conduct described above violates the Act, wenote that Associates is no longer in business andthat its closing has not been alleged to be a viola-tion of the Act. Accordingly,we shall modify therecommended Order to require that former D.I.C.employees who were not recalled be made wholefor the period that Associates was in business, withinterest,and that the discriminatees be offered fullreinstatement to their former or substantially equiv-alent positions of employment,without prejudice totheir seniority or other rights and privileges of em-ployment, at such time as the Respondents mayresume operations.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,D.I.C.Manufacturing Co., Sewing As-sociates,Inc., and 970 Ridge Corporation,Scran-ton, Pennsylvania, their officers, agents,successors,5 To the extent that the Respondents must make fringe benefit contri-butions to trust funds initially established under the terms of its collec-tive-bargaining agreement with the Union,any interest due on trust fundpayments shall be computed in the manner prescribed inMerryweatherOptical Co,240 NLRB 1213 (1979)We further note that the level of backpay due employees with respectto any failure of the Respondents to make such fringe benefit fund contri-butions shall be calculated under the criteria set forth inKraft Plumbing,252 NLRB 891 at fn 2(1980), enfd 661 F 2d 940(9th Cir 1981)427and assigns,shall take the action set forth in theOrder as modified.1.Substitute the following for paragraphs 2(c)and (d)."(c) In the event of resumption of operations,recall or offer employment to all former D.I.C.unit employees to their former positions or substan-tially equivalent ones,without prejudice to their se-niority or other rights and privileges previously en-joyed,before employing new employees."(d)Make whole all former D.I.C. unit employ-ees who were not recalled or offered employmentwith Sewing Associates, Inc. from the time it com-menced operations until it closed,with interest."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT withdraw recognition of Local109,InternationalLadies'GarmentWorkers'Union,AFL-CIO as the exclusive bargaining rep-resentative of our employees in the appropriateunit.WE WILL NOT fail and refuse to recognize andbargain collectively with the Union as the exclu-sive bargaining representative of our employees inthe appropriate unit.WE WILL NOT fail and refuse to abide by the col-lective-bargaining agreement between us and theUnion.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,in the event of resumption of our op-erations,recall or offer employment to all formerD.I.C.Manufacturing Company unit employees to 428DECISIONS OF THENATIONALLABOR RELATIONS BOARDtheir former positions or substantially equivalentones,without prejudice to their seniority or otherrights previously enjoyed, before employing newemployees.WE WILL make whole all former D.I.C. unit em-ployees who were not recalled or offered employ-ment with Sewing Associates,Inc. from the time itcommenced operations until it closed,with interest.WE WILL recognizeand, on request,bargainwithLocal 109,InternationalLadies'GarmentWorkers' Union, AFL-CIO as the exclusive collec-tive-bargaining representative of employees in thebelow-described appropriate unit:1.The bargaining unit consists of all non-su-pervisoryproduction(excludingpatternmakers),maintenance,packing and shippingworkers employed by all employers under col-lective agreementswith the Union.2.Packing and shipping workers shall bedeemed to include,but not limited to, shippingclerks,receiving clerks,chargers,order pick-ers,checkers,piece goods workers,packers,porters,and workers engaged in errands or inthe delivery of garments by hand or similarly.With respect to such workers, temporaryworkers shall be deemed within the bargainingunit,but casual workers(those employed afew hours a day), students employed duringvacation periods and heads of departmentsshall not be deemed within the bargaining unit.Where an Employer employs one or two suchworkers, the right of the Employer to promoteaworker to head of the department shall, ifdisputed by the Union, be subject to final de-termination by the impartial Chairman. Theemployment of casual workers in excessivenumbers or for extended periods shall not bepermitted.D.I.C.MANUFACTURINGCo.,SEWING ASSOCIATES, INC., AND 970RIDGE CORPORATIONHenry R. Protas, Esq.,for the General Counsel.David E. Koff, Esq. (Rosenn,Jenkins & Greenwald),ofWilkes Barre,Pennsylvania,forRespondent SewingAssociates.Richard M. Goldberg,Esq. (Hourigan,Kluger, Spohrer &Quinn,P. C.),ofWilkesBarre, Pennsylvania,forRe-spondentsD.I.C. and 970 Ridge Corp.CharlesW. Johnston, Esq.,ofHarrisburg,Pennsylvania,for the Charging Party Union.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN,AdministrativeLaw Judge. Oncharges of unfair labor practicesfiledon January 5, 1987by Local 109,InternationalLadies'Garment Workers'Union,AFL-CIO(theUnion),againstD.I.C.Manufac-turing Co., and Sewing Associates,Inc. (Respondents), acomplaintwas issued by the Regional Director forRegion 4,on April30, 1987 and an amended complainton October2, 1987,against 970 RidgeCorp.,also (Re-spondent).In essence, the complaint as amended alleges that theRespondents are alter egos and a single employer withinthe meaningof the Act; thatas such,on or about No-vember 3, 1986,the Respondents withdrew recognitionof theUnion as the exclusive representative of their em-ployees in the unit;that since on or about November 3,1986, the Respondents have failed and refused,and con-tinue to fail and refuse to recognize and bargain collec-tivelywith the Unionas the exclusive representative oftheir employees in the unit; and that since on or aboutNovember 3, 1986,theRespondents have refused toabideby the collective-bargaining agreement betweenthe parties,in violation of Sections 8(a)(1) and (5) and8(d) of the Act;that since on or about November 3,1986, Respondents have failed and refused to employ orrecall for employment employeesformerly employed byD.I.C.; and that the Respondents engaged in the latter-described conduct to avoid its collective-bargaining obli-gations with the Union as the exclusive representative ofthe unit employees,in violation of Section 8(a) (3) of theActRespondents D.I.C. Manufacturing and Sewing Asso-ciates, Inc. filed an answer onMay 14,1987, and Re-spondent 970 Ridge Corporation filed an answer on No-vember 4,1987, denying the allegations as set forth inthe complaint, as amended.The hearing in the above matter was held before me inScranton,Pennsylvania, on December 14 and 15, 1987.Briefs have been received from the General Counsel,counsel for RespondentsD.I.C. and 970Ridge Corpora-tion, counsel for Sewing Associates,and counsel for theUnion,respectively,which havebeencarefullyconsid-ered.On the entire record in this case,including my obser-vationof thedemeanorof thewitnesses,and my consid-erationof thebriefsfiled byrespective counsels, I makethe followingFINDINGS OF FACTI.JURISDICTIONAt all times material until April 1986,D.I.C.Manufac-turing Co.was engaged in the manufacture of women'sapparel from a plant located at 970 Ridge Avenue,Scranton,Pennsylvania.D.I.C.Manufacturing Co. and 970 Ridge Corporationstipulated that in the course and conduct of their busi-ness operations during the past year,D.I.C.Manufactur- D I C. MFG COing shipped goods valued in excess of $50,000 directly topoints outside the Commonwealth of Pennsylvania.Sewing Associates admitsin itsanswer that, in thecourse and conduct of itsbusinessoperation during thepast year, it shipped goods valued in excess of $50,000directly to points outside the Commonwealth of Pennsyl-vania.The complaintalleges,Respondents D.I.C. Manufac-turing and Sewing Associates admit, and I find that bothRespondents are now, and have beenat all times materi-al,employers engaged in commerce within themeaningof Section 2(6) and (7) of the Act.970 Ridge Corporation is, and has been at all timesmaterial, a corporationengaged inthe ownership andrental of a plant located at 970 Ridge Avenue, Scranton,Pennsylvania, which has been used for the manufactureof women's apparel.970 Ridge Corporation denies that it is an employerengaged in commerce within the meaning of the Act,and moved for itsdismissalof the complaint against it,on the grounds of lack of jurisdiction. Respondent 970Ridge Corporation's motion todismissisdenied pendinga determination of its alter ego/single-employer status.II.THELABOR ORGANIZATIONS INVOLVEDThe complaint alleges and Respondents D.I.C. Manu-facturing Co. and 970 Ridge Corporation admit, and Ifind, that the Joint Council, New York Coat, the Asso-ciation, the Department, and Local 109, Ladies' GarmentWorkers' Union, AFL-CIO are, and have been at alltimes material, labor organizations within the meaning ofSection 2(5) of the Act.By stipulationD.I.C.ManufacturingCo. and 970Ridge Corporation admit that Northeast Apparel Asso-ciation is an organization of employer-members, whichexist for the purpose, inter alia, of representing its em-ployer-members in negotiating and administering collec-tive-bargaining agreements.Sewing Associates denies that, at all times material,Dressmakers Joint Council and its constituent and affili-ated locals, including New York Coat, are, and havebeen, labor organizations within the meaning of Section2(5) of the Act, because either it lacks knowledge oftheir organizational function, or because it contends ithas no recognition obligations to them as an independententerpriseNotwithstanding, because Respondents D.I.C.Manufacturing and 970 Ridge Corporation admit thelabor organizational status of the aforenamed organiza-tions, I find that such organizations are labor organiza-tionswithin the meaning of the Act, and are applicableto Sewing Associates if the latter is found to have alterego/single-employer status.'III.THEALLEGEDUNFAIR LABOR PRACTICESA. Background InformationCarlos Zukowski is sole owner of 970 Ridge Corpora-tion. 970 Ridge Corporation owns the 970 Ridge Avenuebuilding and the manufacturing machinery in it, but it'The facts set forth above are not in conflict in the record429does not have any employees. After 1971, 970 RidgeCorporation leased the 970 Ridge Avenue building andmachinery to D.I.C. Manufacturing Co. (D.I.C. Manu-facturing), of which Carlos Zukowski is sole shareholder.D.I.C.Manufacturing operated the dress manufacturingbusiness until April 1986, when it closed down businessoperations.Sixmonths later, 970 Ridge Corporationleased the 970 Ridge Avenue building and machinery toSewing Associates, a group of former employees ofD.I.C., for the manufacture of women's dresses.The Union alleges that D.I.C. Manufacturing Co. wentout of business to avoid its contractual and bargainingobligations with the Union. Because the plant was leased6 months after the closing of D.I.C. by Sewing Associ-ates,which is composed of Zukowski's wife, son, anddaughter as principal shareholders, with former employ-ees of D.I C., as minority shareholders, the ChargingParty alleges D.I.C. Manufacturing, 970 Ridge Corpora-tion,andSewingAssociatesconstituteanalterego/single-employer arrangement. It further alleges thatsuch business arrangement was designed for the purposeof withdrawing recognition of the Union and avoidingD.I.C. and 970 Ridge's contractual and bargaining obli-gations with the Union. D.I.C., 970 Ridge Corporation,and Sewing Associates all deny they constitute an alterego or single-business enterprise, or that their businesstransactions were undertaken to avoid any contractual orbargaining obligations with the Union.B. Business Ownership and Operationsof D.I. C.ManufacturingThe undisputed evidence shows that D.I.C.Manufac-turing is a Pennsylvania corporation of which Carlos Zu-kowski is the sole stock owner and president,hiswifeGina, vice president,and Joyce Sargent,secretary. Thereisno dispute that prior to April 1986,D.I.C.was en-gaged in the manufacture of women's dresses.Northeast Apparel Association,Inc., is an organizationof employer-members which represents employer-mem-bers for the purpose of negotiating and administeringcollective-bargainingagreements.DressmakersJointCouncil,which consists of Local 109,InternationalLadies'Garment Workers' Union,AFL-CIOand otherlabor organizations,has been a party to several collec-tive-bargaining agreementswith the Association. Themost recent of such agreements,by its terms, was effec-tive from June 1, 1985, through May 31, 1988.The collective-bargaining agreement of D.I.C.Manu-facturing provided that D.I.C. was required to give em-ployment to workers who have been laid off at the endof the preceding season, before employing new help.Sewing Associates did not attempt to hire former D.I.C.Manufacturing employees before it employed new em-ployees of the general public.Zukowski testified that between November 5, 1984,and June 14, 1986,hewrote checks to himself for$356.08 as salary.He was the executive management offi-cial of D.IC. and he worked in the office,except 1 dayeach week,when he was away soliciting and bidding onjobs from customers. 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStarting in August or September 1985, Zukowski ob-tained a real estate license and commenced performing asa part-time real estate agent until January 1986, when hedevoted full time to that task.Whenever Zukowski wasaway from the plant,Mary Andrea Polk, floorlady andmanager,was in charge.She made daily work assign-ments to employees,checked the quality of their work,and dealt with the Union on behalf of D.I.C.Joyce Sargent was bookkeeper and she worked in theofficewhere Zukowski worked and she signed checksfor employees'payroll and company bills.D.I.C. commenced its dress manufacturing operationafter 1972.It contends it closed business in April 1986because it lost two major customers,Sandy Stevens andMurray Misner,Inc. union jobbers,which went out ofbusiness and D.I.C.was unable to replace them withunion jobber work and because it could not pay the con-tributions to the Union'shealth and welfare fund. Thecontract between D.I.C. and the Union permitted D.I.C.to perform work for nonunion manufacturers,but D.I.C.had to'pay additional money to the Union health andwelfare fund in New York.Consequently,Zukowski laidoff 50 to 60 employees and closed D.I.C. in April 1986.Zukowski acknowledged that he referred to the healthand welfare fund as "ransom money."Gina Zukowski testified without dispute that she andher husband,Carlos Zukowski,jointly owned a certifi-cate of deposit for $20,000; that she cashed in the certifi-cate of deposit and purchased$20,000 worth of stock inSewing Associates. She said she did not know how manyshares her money bought;she did not know how themoney was transferred to Sewing Associates;and she didnot receive a receipt for the purchase of stock.She saidwithout knowing anything about the dress manufacturingbusiness,she invested in Sewing Associates because sheknew the investors so well,and she was aware thatD.I.C.Manufacturing closed because of losing money;but she knew the rent from Sewing Associates wouldprovide rental income for her husband from the idle andvacant 970 Ridge building.Wendi Hillermaninitially testified she paid $1000 forshares of stock in Sewing Associates. She credibly ac-knowledged on examination that the shares were a gift toher from her parents, Gina and Carlos Zukowski, in No-vember 1986,as an anniversary,birthday,and Chanuk-kah gift;that she did not know how many shares ofstock she owned; that she never received any documentof ownership of stock;that she did not know she was onthe board of directors of Sewing Associates;and that shelives 115 miles from the Company.Similarly,24-year-oldRussell Zukowskilives in Geor-gia and his mother, Gina Zukowski, testified his $5000shares were an all-occasion(birth,holiday,etc.) gift tohim from his parents,Gina and Carlos Zukowski.Andrea Polk,president and manager of Sewing Associ-ates,said she paid$200 a piece for five shares of stock inthe Company.Theresa Gregorskitestified she purchased$1000 worthof shares but she did not know how many shares thatrepresented; and that she never received receipt or docu-mentation of ownership for her purchase.Vice president/secretary of Sewing Associates,There-saGregorski,credibly testified she purchased $1000worth of stock,but did not know how many shares itbought;that she never received any document of owner-ship for her purchase;that she did not know Wendi andRussell Zukowski,even though they too were membersof the board of directors of Sewing Associates with her,and that she had no involvement with the business oper-ation of the Company.Mary Ann Kerecmantestified she paid $1000 for thepurchase of stock in Sewing Associates but did not knowhow many shares of stock she owned.Irene Cierkowskitestified she purchased$1000 worthof stock in Sewing Associates but she did not know howmany shares she owned;and that she operated the identi-cal sewing machine for Sewing Associates that she oper-ated for D.I.C. Manufacturing.Sewing Associates'bookkeeper and assistant manager,Joyce Sargent,testified she paid $1000 for five shares ofstock in Sewing Associates.It is clear from the uncontroverted evidence of recordthat 970 Ridge Corporation is owned exclusively byCarlos Zukowski. It is equally well established under thecredited evidence thatD.I.C.Manufacturing is alsoowned exclusively by Carlos Zukowski,on which boardof directors,Zukowski'swife,Gina, serves.AlthoughZukowski does not personally"in name" own any stockin Sewing Associates,hiswife,Gina Zukowski,owns 51of 100 shares,his daughter,Wendi Zukowski Hillerman,owns 12 shares,and his son,Russell Zukowski,owns 12shares of Sewing Associates' stock.Consequently, Zu-kowski's family owns 75 of the 100 shares of stock ofSewing Associates.The remaining 25 shares are ownedby 5 former D.I.C. employees in the amount of 5 sharesapiece at the cost of$200 a share.I therefore conclude and find on the foregoing evi-dence that the owner of 970 Ridge Corporation andD.I.C. Manufacturing is Carlos Zukowski.C. The Formation of Sewing AssociatesEssentially all the testimony on the discussions con-cerning the formation of Sewing Associates was givenby witnesses Valerie Rosengrant,and to a substantiallyless degree by Theresa Gregorski,and the minimal re-mainder by the president of Sewing Associates, AndreaPolk. It is particularly noted,however,that Rosengranttestifiedwithout dispute that Joyce Sargent called her ather home in August 1986 and informed her that therewas a meeting being held at her house to discuss reopen-ing the plant.Sargent also called Rosengrant at a latertime and informed her about a second meeting at herhome on September 11 to discuss additional informationregarding reopening the plant.She told Rosengrant onboth occasions not to tell anybody about the meetings.Rosengrant further testified that Carlos Zukowski waspresent at both meetings and at the first meeting, told the15 former D.I.C. employees he was thinking about re-opening the factory and was talking to his lawyer in thisregard;that he had to talk to his lawyer about"gettingthe Union off his back";that he closed D.I.C. because helost two jobber customers and the business was not prof- D.I.C.MFG. CO.itable,and because he had to pay a percentage of moneyto the Union's health and welfare fund,which money hedescribed as "ransom money."He further stated that hedid not tell them at the time of closing that he was think-ing about reopening the factory because he could be ac-cused of"Union busting."He said he was reopening thefactory nonunion by using investors,but he would keephis real estate job so it would appear he is not involvedin the factory;that he had another 10 years to put intothe factory and he would act as consultant and go-be-tween in securing work for the factory;that he wantedto open the new factory in January 1987 and he neededthem to invest$500 to $1000,which theycould pay ini-tially or by payroll deduction like a Christmas club; andthat,as investors,theUnion could not bother them.Carlos Zukowski denied the statements attributed to him.Essentially,neitherTheresaGregorski nor AndreaPolk contradicted Rosengrant's testimony as describedabove.The only aspect of Rosengrant's testimony, whichwas controverted by Polk and Gregorski,was Gregors-ki's statements that Zukowski said he"could not reopenthe business,"and she said shedid not hearhim say hewould not have the Union.However, she said she under-stood that the new company would be started as non-union.Polk only contradicted Rosengrant's testimonythat Zukowski said he "was still going to be the boss, inlow profile."PatriciaZanghi simply testified that sheoverheard Zukowski tell an unidentified employee hewas "sorry but he was not her boss, that if she wanted toknow anything, ask her boss,Andrea Polk."$The record evidence established without dispute thatSewing Associates'attorney,David Koff,executed anagreement on behalf of Sewing Associates for the con-sultative services of Carlos Zukowski.Both Zukowski,Sargent,and Andrea Polk testified that,in fact,his con-sultative services were never needed or used by SewingAssociates.2 I credit the testimonial account of Rosengrant not only because I waspersuaded by her demeanor that she was testifying truthfully,but also,because her testimony is essentially uncontroverted by Gregorski, andRespondent'switnesses Andrea Polk and Patricia Zanghi.I do not creditthe version of Andrea Polk because of her close relationship with Zu-kowski as floorlady and reputed manager for D.I.C., subsequent managerof Sewing Associates,and because Polk gave very little testimony aboutwhat Zukowski had to say in either of the meetings.Moreover,Iwas notpersuaded by Polk's demeanor that she was candid in telling the wholetruthAlthough Gregorski said Zukowski said he could not reopen thebusiness,I do not find her testimony necessarily in conflict with Rosen-grant's,in this regard because,assuming she is correct, Zukowski couldhave meant he could not reopen the Company as D.I.C., which he didnot do.Although Gregorski said she did not hear Zukowski say hewould not have the Union,she nevertheless acknowledged she did under-stand the new company would be nonunion.Iwas persuaded that Gre-gorski was telling some of the truth,but I was persuaded she was nottelling the whole truth,and I discredit her testimony that she did nothear Zukowski announce that the new company would be nonunion be-cause it may be reasonably inferred that she received her understandingfrom his statement.Additionally,I also credit the testimonial account ofRosengrant over that of Gregorski,Polk, and Zukowski because Rosen-grant's account is consistent with the credited record evidence as awhole, as the organizational events of Sewing Associates subsequentlyunfolded.431ConclusionsI therefore conclude and fmd on the foregoing cred-ited evidence,aswell as the credited evidence in thisrecord,infra,that Zukowski's statements at the meetings,to the effect that he planned to reopen the factory non-union with investors,and he was talking to his lawyerabout it-and"getting the Union off his back";that heclosedD.I.C.Manufacturing because he had to paymoney to the Union's health and welfare fund,which hedescribed as ransom money-implying it was an unfairpayment or some form of extortion;that he was keepinghis real estate job to make it appear he was not involvedwith the factory, but he would still be a consultant andhelp to obtain work for the factory.I further find that allof such evidence constituted evidence of alter ego status,because manifest in such evidence,isone of the mainpurposes behind creating Sewing Associates,to evade re-sponsibilities under the Act and the contract betweenD.I.C.Manufacturing and the Union.Advance Electric,supra;Apex Decorating Co.,275 NLRB 1459(1985).Analysisand ConclusionsThe principalquestion presented for determination is,whether at all times material,D.I.C.Manufacturing, 970Ridge Corporation,and Sewing Associates constitutedalter ego/single-employer status.As early as 1965 the SupremeCourt held thatin deter-mining whether enterprises constitute a single employer,"The criteriaset out and elaborated in the Board's deci-sions are interrelation of operations,common manage-ment,centralizedcontrol oflabor relations and commonownership."RadioUnion 1264v.Broadcast Service,380U.S. 255, 256 (1965).The Board has held that for purposesof the Act,single-employer status depends upon all circumstances ofa case.However,itnoted that not all the controlling cri-teria specifiedby the SupremeCourt needbe present.Blumenfeld Theatres,240 NLRB 206, 214, 215 (1979).The Boardhas alsoheld thatsubstantial common own-ership among family members is sufficient for alter egopurposes. Identical ownership is not mandatoryfor sucha finding.AdvanceElectric,268NLRB 1001 (1984);Farmingdale Ironworks,249 NLRB 98, 107 (1980);Craw-ford DoorSalesCo.,226 NLRB 1144 (1976).The Boardhas generally found alter ego status whentwo ostensibly separate companieshavesubstantial oridentical(1)ownership,(2)management,(3)businesspurpose, (4) operation, (5) equipment, (6) customers, and(7) supervision.Shellmaker,Inc.,265 NLRB 749 (1984);Advance Electric,supra at 1002;Crawford Door Sales Co.,supra.The Supreme Court hasalso held that two separatebusiness entities may be regarded as a single employer ifone is the alter ego or "disquised[sic] continuance" ofthe other.Southport PetroleumCo. v.NLRB,315 U.S.100, 106(1942).Additionally, the court ofappeals has heldthat "Thecrucial element in a decision to apply thealter egodoc-trineisa finding that the older company continued tomaintain a substantial degree ofcontrolover the businessclaimed to have been sold to the new entity."NLRB v. 432DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDScott Printing Corp.,612 F.2d 783, 786 (3d Cir. 1979); andthe Board has held thatin determiningwhether alter egois present, it will consider "whether theallegedalter egowas legitimateor whether,instead,itspurpose was toevade responsibilities under theAct." However, it fur-ther states that intent is not an essential element of analter ego relationship.Advance Electric,supra;FugazyContinentalCorp.,265 NLRB 1301 (1982), enfd. 725 F.2d1416 (D.C. Cir. 1983).Ownership and Management of Sewing AssociatesThe recordshows that Sewing Associates came intoexistence November 3, 1986,and that its shareholders areas follows [G.C. Exh. 7.]Unanimous Consent inLieu of FirstMeeting ofthe Board of Directors of Sewing Associates, Inc.,dated November 3, 1986,lists the shareholders ofthe corporation as follows:ShareholdersNo. ofSharesAmount PaidGina Zukowski51$20,000Wendi Hillerman124,800Russell Zukowski124,800Andrea Polk2.51,000Theresa Gregorski2.51,000Mary Ann Kerecman2.51,000Irene Cierkowski2.51,000Joyce Sargent(G.C. Exh. 7)2.51,000The stock certificates, which were never distributed totheir owners,show the following ownership interests inthe Company(Tr. 128, 129).ShareholdersNo. of SharesGina Zukowski51Wendi Hillerman12Russell Zukowski12Andrea Polk5Theresa Grergorski5Mary Ann Kerecman5Irene Cierkowski5Joyce Sargent5Interestingly,Gina Zukowski purchased her shares for$20,000 by cashing a $20,000 certificate of deposit whichwas jointly owned by herself and her husband, CarlosZukowski.The $5000 paid for shares for Wendi Zu-kowski Hillerman,and the $5000 paid for the shares ofRussell Zukowski,were both a gift from their parents,Carlos and Gina Zukowski.Under these circumstancesthe conclusion is inevitable that ownership of 75 sharesof the stock by the Zukowskis makes Sewing Associatesessentially a family-owned corporation. The conclusion iscorrect even though,Carlos Zukowski does not own anySewing Associates'stock in his name.More importantly,Zukowski helped to finance half of the purchase of hiswife's shares, and he and his wife financed the purchaseof the shares of their son and the shares of their daugh-ter, since the - evidence clearly establishes that neitherchild(Wendi nor Russell)ever actually received the$5000 each,which money was used to purchase stock intheir names in Sewing Associates.The money for theirshares was transferreddirectly from the control of theirparents(the Zukowskis)to Sewing Associateswith theconsent or authorization of Wendi and Russell.It is also noted in the instant case,that neither stock-holder Gina Zukowskinor Wendi Zukowski Hillerman,knew anything more than they were stockholders inSewing Associates;neither knew how many shares ofstock their money purchased and they owned,nor pre-cisely how the money for the purchase of their shareswas transmitted for payment to Sewing Associates.Wendi ZukowskiHillerman did not know she was amember of the board of directors and neither she nor herbrother,Russell Zukowski,had ever attended a board ofdirectors'meeting,although their father,CarlosZu-kowski, who is not a board member,had attended such ameeting.All of thesefactors clearly indicatethat CarlosZukowski had a more involved interest in the ownershipand operation of Sewing AssociatesthanRespondentsnow contend.Also, the circumstances under whichshareholders would receive dividends were not describedand the shareholders did not receive any dividends. Nei-ther Gina Zukowski nor Wendi Zukowski Hillerman in-quired about the number of shares they owned or thepayment of dividends.It is therefore clear that SewingAssociates is a family corporation and that Gina,Wendi,and Russell were used to conceal Carlos Zukowski'sownership interest and involvement in Sewing Associ-ates.Undersuch circumstances, the Board has found,and I now fmd,such evidence sufficient evidence ofcommon ownership to support a fmding of alter egostatus.Mar-Kay Cartage,277 NLRB 1335, 1341 (1985).Other evidenceof CarlosZukowski's ownership inter-est in Sewing Associates was the payment of $2000-per-month rent by Sewing Associatesto 970Ridge Corpora-tion(CarlosZukowski),as compared to $400 per monthpaid by D.I.C. Manufacturing,ending only a few monthsearlier.For several months, Sewing Associates (JoyceSargent), in lieu of payingthe $2000-per-month rent to970 Ridge Corporation,paid billsof the defunct D.I.C.ManufacturingCo.,withoutgiving any accounting ofsuch paymentstoCarlos Zukowski,that she paid thebills of D.I.C.Manufacturing,or 970Ridge Corporation.Carlos Zukowski withdrewmoney from Sewing Associ-ates'account through bookkeeper Joyce Sargent, whomhe said he considered a family member.Under theforegoing circumstances,it is clear that ben-efitsof ownership flowed from Sewing Associates to itspredecessor employer, D.I.C. Manufacturing(Carlos Zu-kowski), in the payment of bills, and such evidence issufficient to support a finding of an alter ego relation-ship, even in the absence of actual common ownership.All Kind Quilting, Inc.,266 NLRB1186 fn.4 (1983),American PacificConcretePipe Seal Ca,262 NLRB 1223,1226(1982).Based on the foregoing essentially uncontroverted andcredited evidence regarding the formation and ownershipof Sewing Associates, I fmd that the Zukowski family isa substantial owner of Sewing Associates;and that sinceCarlosZukowski is the exclusive owner of 970 Ridge D.I.C.MFG. CO.Corporation and D.I.C.Manufacturing,his family's sub-stantial ownership of Sewing Associates makes SewingAssociates'ownership and management interest substan-tially identical to the ownership of D.I.C.Manufactur-ing.Advance Electric,supra;Farmingdale IronWorks,supra.I further find Carlos Zukowski's family interest inSewing Associates sufficient evidence of common owner-ship to support a finding of alter ego status.Mar-KayCartage,supra at 1341.The Alter Ego/Single-Employer StatusIn evaluating the evidenceof the interrelations of op-erations,common management,centralizedcontrol oflabor relations and commonownership between D.I.C.Manufacturing and SewingAssociates,the following isestablished:Comparative Business operations of SewingAssociatesand D.I.C.Manufacturing:Sewing Associates1.Location-leased970 Ridge Ave. from970 Ridge Corp.,owned by CarlosZukowski, whoestablished the rentfor Sewing Assoc. at$2,000 per month, butwas reduced to $1,200a month in April 1987.From Nov. 1986 toApril 1987 SewingAssoc. did not issueany checks for rent to970 Ridge Corp., butpaid the bills of D.I.C.Manufacturing.2.Rent-SewingAssoc. did not issue acheck to 970 RidgeCorp. for rent fromNov. 1986 to April1987, but instead, paidthe bills of D.I.C.Manufacturing,in lieuof rent, by depositinga monthly check intoD.I.C.Manufacturing'saccount, labeled, onaccount of rent. InApril 1987, SewingAssoc. for the firsttime startedissuing acheck to 970 RidgeCorp.3.Accountant-JackMarksD.I.C. ManufacturingLocation-970 Ridge Ave.leased by D.I.C.Manufacturingfrom 970Ridge Corp. owned byCarlos Zukowski,at a rentalof $400 per month.Rent-D.I.C. Manufacturingpaid $400 a month rent to970 Ridge Corp.,(CarlosZukowski).Accountant-Jack Marks4334.Equipment-sameEquipment-Machinesmachinery owned byowned and used byD.I.C. Manufac.wasManufacturing(Carlosused but not leased by Zukowski).SewingAssoc.,exceptfor one machinebought or used bySewing Associates.5.CustomersCustomers(a) Ellen Hart,(a)Ellen Hartreferredto SewingAssoc. by CarlosZukowski.(b) Tafford(b) Budget Uniforms,Manufacturingformerly Tafford Mfg.(c) Tailored Apparel,(c) Tailored Apparel, Inc.Inc.Common Management,Control and Supervision ofD.I.C. Manufacturing,970 Ridge and SewingAssociatesIf there were any management staff at D.I.C. manufac-turing at all, it is clear from the evidence that those whosteered the managerial operation of D.I.C.Manufactur-ing were: (1) owner, Carlos Zukowski, (2) Andrea Polk,who gave work assignments, was reputed as managerand floorlady,representedD.I.C.Manufacturing whendealing with the Union, and was in fact a manager, and(3)Joyce Sargent, the bookkeeper and secretary ofD.I.C.,who had authority and did,in fact,sign checksand adjust employee grievances.Common management and control are also presentsince Carlos Zukowski is the exclusive manager of 970Ridge Corporation,and he was also the owner and gen-eralmanager of D.I.C. Manufacturing.Because Mr. Zu-kowski wasthe chiefmanager of both companies and noother person was shown to have equivalent authority ineither company, it is reasonably inferred from such cir-cumstances that he was in charge of labor relations forboth companies Consequently,labor relations policies forboth companies are determinedby D.I.C. (Carlos Zu-kowski). The viability of the two companies as landlordand tenant with the same financial accounting were de-pendent one on the other for their survival and success.They were inextricably bound to each other in a singlebusiness purpose and I find that they constituted in thisarrangement,a single-employer.Land Equipment,248NLRB 685,688 (1980);AllcoastTransfer,271NLRB1374, 1379. The financialinterchange(same account andwithdrawals of money from both companies by Zu-kowski)between D.I.C. Manufacturing,Sewing Associ-ates, and 970 Ridge Corporation is additional evidence oftheir single-employer status.Dahl Fish Co.,279 NLRB1084(1986).Carlos Zukowski and Andrea Polk were managers ofD.I.C.Manufacturing and Andrea Polk was the chiefmanager of Sewing Associates,with Carlos Zukowski,her consultant under contract.Zukowski was in chargeof labor relations at 970 Ridge Corporation and D.I.C.Manufacturing.It is therefore reasonably inferred fromthis evidence and other evidence in the total record, that 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsome,ifnot all of Zukowski's labor relations policieswere infused into Sewing Associates through his formerD.I.C.manager and friend, Andrea Polk, to whom hewas also consultant under the contract; and also, becauseZukowski knew and understood the total operation ofthe dress manufacturing business and Polk and Sargentdid not. Obviously, that is why Sewing Associates con-tracted for Zukowski's consultative services.The evidence is uncontroverted that Polk and Sargentbecame themanagersof Sewing Associates. Althoughthe testimonial evidence showing that Carlos Zukowskidid not report to the factory except on one, two, orthree occasions on the request of Polk to repairmachin-ery, the evidence clearly shows that Mr. Zukowski wasthe chief moving source in the creation of Sewing Asso-ciates.His family became the substantial owner ofSewing Associates of which he stated prior to its forma-tion, that he "would be the boss but would keep his realestate job to make it appear he was not involved in man-agement of the factory." Moreover, Carlos Zukowskiwas the most knowledgeable of the two visible managers(Polk and Sargent) on the total operation of the dressmanufacturingbusiness,which is probably why he at-tended a board of directors meeting with Directors Polkand Sargent. Under contract, he was a consultant toSewing Associates and I am not persuaded by the testi-mony of Sewing Associates'managersthat they neverneeded or used his consultative services. Under the cir-cumstances here, common experience discredits it.When all of these aspects of Carlos Zukowski'sbehind-the-scenes relationship to Sewing Associates areconsidered in conjunction with his family's substantialownership,it isreasonably inferred from such circum-stances that Carlos Zukowski is a part of management ofSewing Associates. Because Polk and Sargent were apart of management at D.I.C. Manufacturing, it is obvi-ous that they continued their managerial functions withSewing Associates, and that such evidence establishescontinuity of managerial control and supervision fromD.I.C. Manufacturing.BusinessPurposeSewing Associates' business purpose was to engage inthe identical business operation (manufacturing dresses)as wasD.I.C.Manufacturing. It didso engage, from No-vember 3, 1986, until August 1987. As such, Sewing As-sociates employed 57 individuals, 18 of whom wereformer employees of D.I.C. Manufacturing.The evidence of record is without conflict, and I find,that Sewing Associateshasthe identicalbusinesspurposeasD.I.C.Manufacturing, namely; the manufacture ofwomen's dresses.EquipmentIt is established by the uncontroverted evidence thatexcept for one machine and the use of an outside cuttingmachine, Sewing Associates used the same machines inthe manufacture of its dresses as did D.I.C. Manufactur-ing. In fact, the machines, with the exception of one,were owned by D.I.C. Manufacturing and it was notshown that Sewing Associates paid any special fee fortheir use by Sewing Associates. Consequently, I find thatboth D.I.C. Manufacturing and Sewing Associates usedthe same equipment in their manufacturing processes.CustomersAlter ego criteria has been found satified by the Boardwhere a second company has the same type but not nec-essarily identical customers.AmericanPacificConcretePipe Co.,supra at 1226 fn. 14.Conclusion-CustomersIn the instant case, D.I.C. Manufacturing lost two ofitsmajor unionized customers who went out of business,and by whichclosing,D.I.C. now contends it was forcedout of business. However, two of D.I.C. Manufacturingnonunioncustomers (Ellen Hart and Tailored Apparel,Inc.) remained in businessand became customers ofSewing Associates.AlthoughD.I.C.Manufacturing'snonunioncustomer, Tafford Manufacturing, went out ofbusinessitwasnevertheless succeeded or purchased byBudget Uniforms, which became a customer of SewingAssociates. The first two of these customers were identi-cal customers of D.I.C., and the newly purchased or suc-ceeding business of Budget Uniforms was the same typeof customer (nonunion dress manufacturers) for whichD.I.C.Manufacturing performed the same type dress-making services.Consequently, I find that there is com-monality of two of the identical customers (Ellen Hartand Tailored Apparel, Inc.), and the same type of newthird customer (Budget Uniforms) for which D.I.C. per-formed work.American Pacific Concrete PipeCo., supra.Based on the foregoing credited evidence, I concludeand find that the labor management, control, and super-vision criteria enunciated in the above-cited court andBoard decisions have been satisfied, and that D.I.C.Manufacturing and Sewing Associates are and have beenalter egos and single employer within the meaning of theAct.Shellmaker, Inc.,supra;Crawford Door Sales Compa-ny,supra. This finding is made while consciously cogni-zant of the rule that no one factor is "the siuane quo nonof alter ego status."Fugary Continental Corp.,265 NLRB1301.Here, I am persuaded that substantially, if not allthe Board's criteria for the support of such a finding aresatisfied by the evidence in this case.Additionally, the Board has applied the "disguisedcontinuance" test to determine if one business entity isthe alter ego of another entity.In doing so, if it findsthat the arrangement by which the new entityexists ismerely a sham, the new entity will be found to be a "dis-guised continuance" of the predecessor entity.All KindQuilting,supra;Superior Sprinkler,227 NLRB 204, 211(1976).Also when determining whether the formation ofa new entity is a disguised continuance of the old, thedegree of control retained by the predecessor entity overthe new entity, as well as whether evidence of the cre-ation of the new entity was motivated to evade statutoryor contractual obligations will be examined.Fugary Con-tinental Corp.,265 NLRB 1301 (1982).Further applying the above-cited authority to the factsin the instant case, I note that the evidence has alreadyshown that 970 Ridge Corporation and D.I.C. Manufac- D LC MFG COturing(Carlos Zukowski) retained considerable controlover thefinancialoperation of Sewing Associates. It isalso established by the record that D.I.C. Manufacturing(Zukowski) gave two reasons why it went out of busi-ness(1) it could not find sufficient work to yield an ade-quate returnon itsinvestment, (2) it considered the con-tributions to the Union's health and welfare fund re-quired by the contract too onerous. Thus, it is clear thatthe latter reason advanced by Zukowski for closingD.I.C.Manufacturing was his contractual obligation totheUnion's health and welfare fund. Zukowski's firstreason isnot convincing, because it was he who urgedand assistedformer D.I.C. Manufacturing employees toinvest in the very samebusinessunder the name ofSewing Associates, in which his family became the sub-stantialowner.Moreover, Sewing Associates obtainednonunionwork which gave it a profitable yield but forthe exorbitant rent ($2000) it paid monthly to 970 RidgeCorporation, and the strikeagainst itby the Union. Also,Zukowski told the former D.I.C. Manufacturing employ-ee-investors that they could avoid the Union; that hewould still be the boss; that he wanted to get the Unionoff his back and not pay "ransom money." He in fact,became a consultant for the investors of Sewing Associ-ates.Under these circumstances, the conclusions and find-ings areinevitable that creating Sewing Associates wasan attempt by Zukowski to do indirectly what he couldnot do directly, evade the statutory and contractual re-sponsibilities of D.I.C.Manufacturing's obligation to bar-gain with the Union and make payments to the Union'shealth and welfare fund. Thus, I find that Sewing Asso-ciateswas established to circumvent those responsibil-ities,and I further find that Sewing Associatesis a "dis-guised continuance" and alter ego of 970 Ridge Corpora-tion and D.I.C. Manufacturing.All Kind Quilting,supra;Superior Sprinkler,supra.Jurisdiction970 Ridge Corporation, a rental owner of a factory,denies that it is an employer engaged in commerce be-cause it has not had sufficient activities in the past 2years to satisfy the jurisdictional volume of business.However, both D.I.C. Manufacturing and Sewing Asso-ciates admitted that each of them shipped goods valuedin excess of $50,000 to points outside the Commonwealthof Pennsylvania during the previous year. Consequently,sinceD I.C.Manufacturing,RidgeCorporation, andSewing Associates are alter egos and single employer, ju-risdiction is asserted over 970 Ridge Corporation as analter ego/single-employer with the other Respondents.Superior Sprinkler,supra.Withdrawal of RecognitionContending that it is a new and independent corpora-tion, Sewing Associates admitted that as of November 3,1986, it refused to recognize and bargain with the UnionHowever, having found that Sewing Associates is thealter ego single employer and disguised continuance ofD.I.C.Manufacturing, I find that Sewing Associates' re-fusal to recognize and bargain with the Union over the435unit employees described in the contract between D.I.C.Manufacturing and the Union, violated Section 8(a)(5) ofthe Act.Walter N. Yoder & Son,270 NLRB 652 fn. 2(1984).Failure to abide by the ContractThe collective-bargaining agreement between D.I.C.Manufacturing and the Union provided that D.I C. recallall bargaining unit employees from layoff before employ-ing any new employees. Their agreement was extendeduntilMay 31, 1988. Contending that it is a new and inde-pendent corporation, Sewing Associates admits that itfailed to abide by the terms of the above-described provi-sion of the agreement. Because Sewing Associates is alterego and single employer with D.I.C. Manufacturing, it isalso obligated to comply with the contract provision andrecall or offer employment to all laid-off D.I.C. unit em-ployees before it hired any new employees. By failing toabide by the contract, Respondent violated Sections8(a)(1) and (5) and 8(d) of the Act.Watt ElectricCo, 273NLRB 655, 658 (1984). By violating the above-describedcontract and Section 8(a)(5) of the Act, Respondents areobligated to offer reemployment to all laid-off D.I.Cunit employees before employing new employees. Cf.Holiday Inn of Benton,237 NLRB 1042, 1052 (1978).Additionally, because Respondents closed D.I.C. Man-ufacturing and hired many new employees without re-calling or offering employment to all laid-off D.I.C.Manufacturing unit employees, Respondents violatedSection 8(a)(3) of the Act.All Kind Quilting,supra at1195.IV. THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I will recommend that they beordered to cease and desist therefrom and that they takecertain affirmative actions designed to effectuate the poli-cies of the Act.Having found that, as alter egos and single employerwithin the meaning of the Act, Respondents D.I C Man-ufacturingCompany, 970 Ridge Corporation, andSewing Associates, Inc. have withdrawn recognition oftheUnion as the exclusive representative of their em-ployees in the unit; that since November 3, 1986, the Re-spondents have failed and refused to recognize and bar-gaincollectively with the Union as the exclusive bargain-ing representative of their employees in the unit; thatsince on or about November 3, 1986, the Respondentshave failed and refused to abide by the collective-bar-gaining agreementbetween the parties, in violation ofSections 8(a)(1) and (5) and 8(d) of the Act; thatsince onor about November 3, 1986, the Respondents have failedand refused to employ or recall for employment all em-ployees formerly employed by D.I.C.ManufacturingCompany, in order to avoid abiding by the collective-bargaining agreement and to further avoid its collective-bargaining obligations with the Union, as the exclusivebargaining representative of the unit employees, in viola-tion of Section 8(a)(3) of the Act, the recommendedOrder will provide that Respondents cease and desistfromengagingin such unlawful conduct; that they be or- 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdered to recognize and, on request,bargain in good faithwith the Union as the exclusive collective-bargainingrepresentative of the employees in the appropriate unit;that they offer to recall or offer employment to allformer D.I.C. Manufacturing unit employees;and thatthey make whole all such employees who have sufferedby reason of the Respondents'discrimination against-them in accordance with the Board's decision in F.W.Woolworth Co.,90 NLRB 289 (1950);andNew Horizonsfor theRetarded,283 NLRB 1173(1987), except as spe-cificallymodified by the wording of such recommendedOrder.CONCLUSIONS OF LAW1.By withdrawing recognition of the Union as the ex-clusive representative of their employees in the unit, theRespondents have violated Section 8(a)(1) and(5) of theAct.2.By failing and refusing since November 3, 1986, torecognize and bargain collectively with the Union as theexclusive bargaining representative of their employees inthe unit, the Respondents have violated Section 8(a)(1)and (5).3.By failing and refusing since about November 3,1986, to abide by the collective-bargaining agreement be-tween the parties,the Respondents have violated Sec-tions 8(a)(l) and (5) and 8(d) of the Act.4.By, failing and refusing since about November 3,1986, to recall and offer employment to all employeesformerly employed by D.I.C.Manufacturing beforehiring new employees,in order to avoid abiding by thecollective-bargaining agreement and recognizing and bar-gaining collectively with the Union as the exclusive bar-gaining representative of the unit employees,theRe-spondents have violated Section 8(a)(3) of the Act.5.All of the below-described employees employed byD.I.C.Manufacturing Company on or before December3,1986, constitute an appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:1.The bargaining unit consists of all non-supervi-sory production (excluding pattern makers),mainte-nance, packing and shippingworkers employed byall employers under collective agreements with theUnion.2.Packing and shipping workers shall be deemedto include,but not be limited to,shipping clerks, re-ceiving clerks,chargers, order pickers,checkers,piece goods workers, packers, porters,and workersengaged in errands or inthe deliveryof garmentsby hand or similarly. With respect to such workers,temporary workers shall be deemed within the bar-gaining unit,but casual workers(those employed afew hours a day),students employed during vaca-tion periods and heads of departments shall not bedeemed within the bargaining unit.Where an Em-ployer employs one or two such workers, the rightof the Employer to promote a worker to head ofthe department shall,if disputed by the Union, besubject to final determination by the impartialChairman.The employment of casual workers inexcessive numbers or for extended periods shall notbe permitted.6.At all times material,Local 109,InternationalLadies'Garment Workers' Union,AFL-CIO,has beenthe exclusive collective-bargaining representative of theemployees in the above-describedappropriateunit,within the meaning of Section 9(a) of the Act.7.At all times material,Northeast Apparel Associa-tion,Inc.,an organization of employer-members, hasbeen the collective-bargaining representative of employ-er-members,including the alter ego/single-employer Re-spondents.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondents,D.I.C.ManufacturingCompany,970 Ridge Corporation, and Sewing Associates, Inc., 970Ridge Avenue, Scranton, Pennsylvania, their officers,agents,successors,and assigns, shall1.Cease and desist from(a)Withdrawing recognition of the Union as the exclu-sive representative of their employees in the appropriateunit.(b) Failing and refusing to recognize and bargain col-lectively with the Union as the exclusive bargaining rep-resentative of their employees in the appropriate unit.(c) Failing and refusing to abide by the collective-bar-gaining agreement between the parties.(d) Failing and refusing to employ or recall for em-ployment, all employees formerly employed by D.I.C.Manufacturing Company in order to avoid abiding bythe collective-bargaining agreement and recognizing andbargaining collectively with the Union.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and upon request,bargain collectively ingood faith with Local 109, International Ladies' Gar-mentWorkers' Union, AFL-CIO, as the exclusive col-lective-bargaining representative of all employees in thefollowing appropriate unit:1.The bargaining unit consists of all non-supervi-sory production (excluding pattern makers), mainte-nance,packing and shipping workers employed byall employers under collective'agreements with theUnion.2.Packing and shipping workers shall be deemedto include, but not be limited to, shipping clerks, re-ceiving clerks, chargers, order pickers, checkers,piece goods workers, packers, porters, and workers'If no exceptionsare filed as provided by Sec 102.46 ofthe Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses D.I C MFG COengaged in errands or in the delivery of garmentsby hand or similarly.With respect to such workers,temporary workers shall be deemed within the bar-gaining unit,but casual workers(those employed afew hours a day),students employed during vaca-tion periods and heads of departments shall not bedeemed within the bargaining unit.Where an Em-ployer employs one or two such workers, the rightof the Employer to promote a worker to head ofthe department shall, if disputed by the Union, besubject to final determination by the impartialChairman.The employment of casual workers inexcessive numbers or for extended periods shall notbe permitted.(b)Abide by the collective-bargaining agreement be-tween the parties.(c)Recall or offer employment to all former D.I.C.Manufacturing unit employees to their former position ora substantially equivalent one, without prejudice to theirseniority or other rights and privileges before employingnew employees.(d)Make whole all employees who were not recalledor offered employment at the time Respondent SewingAssociates commenced hiring employees,with interest.437(e)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at Respondents'970 Ridge Avenue, Scranton,Pennsylvania facility the attached notice marked "Ap-pendix."4 Copies of said notices,on forms provided bythe Regional Director for Region 4, after being signedbyRespondents'authorized representative,shallbeposted by it immediately upon receipt and maintained byRespondents for 60 consecutive days in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondents to ensure that said notices are not al-tered,defaced,or covered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "